                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

    Julie Huff,

           Plaintiff,

    v.                                                  Case No. 18-CIV-022-RAW

    City of Eufaula, Oklahoma, et al.,

           Defendants.

                                            ORDER

         Before the court are the following:

         1. The Motion to Dismiss of City of Eufaula [Docket No. 25] (“Eufaula”);

         2. The Motion to Dismiss of Defendant Casey Torix1 [Docket No. 46] (“Torix”);

         3. The Motion to Dismiss of Defendant Don Murray [Docket No. 47] (“Murray”);

             and,

         4. The Motion for Adoption and Incorporation of Defendants’ Motions to Dismiss

             as to the Second Amended Petition, filed by Eufaula, Murray and Torix [Docket

             No. 64].

         This case was originally filed on January 17, 2018. Plaintiff’s Amended Complaint

was filed on June 1, 2018 [Docket No. 21]; Plaintiff’s Second Amended Complaint was

filed on August 31, 2018 [Docket No. 54].




1   Defendant Torix’s name is incorrectly spelled on some pleadings.
                                                 1
                                      Motion for Adoption

       Defendants request the court to adopt the arguments contained in their earlier

motions to dismiss and replies [Docket No. 64]. The motion for adoption is GRANTED.

                                  Second Amended Complaint

       Defendants argue that Plaintiff filed her Second Amended Complaint without leave

of court. The court does not agree. In the Joint Status Report filed July 27, 2018, the

report stated:

       A. Does counsel anticipate adding additional parties or amendment of pleadings?
       Possibly, and would request until October 1, 2018 to add parties or amend pleadings.

Docket No. 41. In the Scheduling Order entered on July 30, 2018 [Docket No. 42], the

court set a deadline of September 1, 2018 for such amendment. The Second Amended

Complaint was timely filed on August 31, 2018.

                                        Service of Process

       Rule 4 of the Federal Rules of Civil Procedure states as follows:

       (m) Time Limit for Service. If a defendant is not served within 90 days after the
       complaint is filed, the court—on motion or on its own after notice to the plaintiff—
       must dismiss the action without prejudice against that defendant or order that service
       be made within a specified time. But if the plaintiff shows good cause for the failure,
       the court must extend the time for service for an appropriate period.

Federal Rules of Civil Procedure, Rule 4(m).

Service of Process – Murray and Torix

       Murray and Torix argue that Plaintiff’s claims should be dismissed for of service of

process pursuant to Rule 4 of the Federal Rules of Civil Procedure. The complaint was

filed on January 17, 2018; on April 19, 2018, the court entered an order directing Plaintiff


                                              2
to show cause no later than May 1, 2018 as to why the case should not be dismissed for

failure to prosecute [Docket No. 5]. On April 24, 2018, summonses were issued for the

City of Eufaula and Kevin Ledbetter [Docket Nos. 6, 7]. Plaintiff filed a response to the

order to show cause [Docket No. 9], stating various reasons for the delay in the case.

       On July 19, 2018, Eufaula filed a Motion to Clarify the Docket Record [Docket No.

32], stating that the docket entry for the return of summons [Docket No. 11] incorrectly

reflected service of process on Eufaula, Murray and Torix. At that time, no summonses

had been issued to Murray and Torix, and they had not been served. The court granted

the motion to clarify [Docket No. 35]. Summonses were issued to Murray and Torix on

July 19, 2018 [Docket Nos. 33, 34]. Murray and Torix were served on July 23, 2018

[Docket Nos. 36, 37]. They were served 187 days (6 months and 6 days) after the filing

of the Complaint.

       Plaintiff argues that Murray and Torix are “nominal defendants” that are named

because the technicalities of a Section 1983 action require it. Murray and Torix are also

represented by the same law firm as the City of Eufaula.

       In Plaintiff’s response to the court’s order to show cause [Docket No. 9], Plaintiff

provided sufficient explanation for the delay to that point in time. There has been no

showing of good cause, however, for any further delay.

       Rule 4 of the Federal Rules of Civil Procedure states that if a defendant is not served

within ninety days, the court “on its own after notice to the plaintiff – must dismiss the

action without prejudice…” In the instant case, good cause has not been shown for the

six month delay in effecting service of process on Murray and Torix. Further, Plaintiff

                                              3
has failed to show any reason for the court to exercise its “permissive discretion” to extend

the time to effect service of process.

       The Motion to Dismiss of Defendant Don Murray [Docket No. 47] is GRANTED.

       The Motion to Dismiss of Defendant Casey Torix [Docket No. 46] is GRANTED.

City of Eufaula

       Eufaula argues that Plaintiff’s claims should be dismissed for failure of process and

failure of service of process pursuant to Rule 4 of the Federal Rules of Civil Procedure.

The complaint was filed on January 17, 2018; Eufaula was served on April 28, 2018, which

was nine days late.

       Eufaula also argues that service was defective, in that Plaintiff served “Valarie Cox,

City Clerk, Eufaula City Hall.” [Docket No. 11]. The court believes a reasonable

inference can be made that Plaintiff was serving the City of Eufaula by serving the City

Clerk. See McClellan v. Bd. of Cty. Comm'rs of Tulsa Cty., 261 F.R.D. 595, 604 (N.D.

Okla. 2009) (Oklahoma law provides that … service may be made upon “a state, county,

school district, public trust or municipal corporation or other governmental organization

thereof subject to suit, by delivering a copy of the summons and of the petition to the ...

chief executive officer or a clerk, secretary, or other official whose duty it is to maintain

the official records of the organization.”).

       In her response to the court’s order to show cause [Docket No. 9], Plaintiff stated

various reasons why service was not timely effected. Those reasons included a severe and

prolonged illness by Plaintiff’s counsel. The court finds that Plaintiff showed good cause

for the nine day delay of service of process. The court further finds that Eufaula was not

                                               4
prejudiced by the short delay. Plaintiff’s claims against this Defendant should be decided

on the merits and not on procedural grounds.

                                             Analysis

       The court will now address the merits of Eufaula’s motion to dismiss. The court

must accept as true all well-pleaded factual allegations in the complaint and view those

allegations in the light most favorable to Plaintiff. Nixon v. City and County of Denver,

784 F.3d 1364, 1368 (10th Cir.2015). Plaintiff is not required to establish a prima facie

case in his complaint, but is only required to allege enough factual allegations to set forth

a plausible claim. Pueblo of Jemez v. United States, 790 F.3d 1143, 1172 (10th Cir.2015).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Defendants contend that Plaintiff has not met the applicable pleading standard. In

general, “Rule 8(a)(2) still lives. . . Under Rule 8, specific facts are not necessary; the

statement need only give the defendant fair notice of what the . . . claim is and the ground

upon which it rests.” Pueblo of Jemez v. United States, 790 F.3d 1143, 1172 (10th

Cir.2015)(internal brackets omitted; quoting Khalik v. United States, 671 F.3d 1188, 1191-

92 (10th Cir.2012)). On the other hand, complaints are not sufficient “that are no more

than labels and conclusions or a formulaic recitation of the elements of a cause of action.”

Khalik, 671 F.3d at 1191.

       In a case against multiple defendants, “it is particularly important . . . that the

complaint make clear exactly who is alleged to have done what to whom, to provide each

                                             5
individual with fair notice as to the basis of the claims against him or her, as distinguished

from collective allegations . . . .” Robbins v. Oklahoma, 519 F.3d 1242, 1247, 1248 (10th

Cir. 2008) (emphasis in original). Otherwise, the complaint would fail to provide fair

notice and to present a plausible right to relief.

       Plaintiff has made sufficient allegations as to the pending claims against Eufaula.

Additionally, questions of fact remain that may more appropriately be pled at the summary

judgment phase.

                                             Conclusion

       1. Defendants’ Motion for Adoption [Docket No. 64] is GRANTED.

       2. Defendant Eufaula’s Motion to Dismiss [Docket No. 25] is DENIED.

       3. Defendant Don Murray’s Motion to Dismiss [Docket No. 47] is GRANTED.

       4. Defendant Casey Torix’s Motion to Dismiss [Docket No. 46] is GRANTED.

       Dated this 19th day of December, 2018.



                                                     _________________________________
                                                     HONORABLE RONALD A. WHITE
                                                     UNITED STATES DISTRICT JUDGE
                                                     EASTERN DISTRICT OF OKLAHOMA




                                               6
